This suit was instituted against the appellant, as administrator of the estate of Tony Blumetti, to recover money alleged to be due the respondents for board and lodging of the decedent, for a period of about nine years. We can find no merit in any of the points raised on the appeal, and they do not warrant any discussion.
The judgment under review will be affirmed. *Page 401
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, LLOYD, CASE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, HETFIELD, DEAR, WELLS, JJ. 12.
For dismissal — PARKER, BODINE, KAYS, JJ. 3.